Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 3 August 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa.
Quincy 3. August 1804.

Your letter of 27 last month came to hand the day before yesterday—It renews and increases my concern for the health of the children, but as John’s teeth are now through, I indulge the flattering hope that he will entirely recover—We may reasonably hope that he will not again be troubled from the same cause, untill the severity of the Summer shall be past—But after all our hopes must rest entirely on a benign Providence; to whom I address unceasing prayers for their and your health and welfare.
From the manner in which you notice the failure of procuring the vermilion for which you wrote, I am apprehensive, you supposed me to have been the cause of that failure—But I assure you with the utmost sincerity that I was not—I desired Mrs: Whitcomb to procure every thing for which you wrote; and if the article had been purchasable in Boston, you would certainly have had it with the rest—If the Alert should go again this Season, I will not fail to send you some cheese—But the owner, or at least the person who has kept her hitherto in the trade, has met with a misfortune in his family, which has induced him to break up his house, and to quit the Country—The cause is imputed to a certain physician who calls himself a Republican, and who appears at least to consider wives as articles of Common-Wealth—The affair is so notorious, that I might without much eagerness of scandal mention his name—But for the present, after having spoken of him as a self-styled republican, it will be proper for me to add that it is not Eustis.
I was last Evening at Mr: Quincy’s—Where I met a Mr: & Mrs: Ford from South-Carolina, who come to pass the Summer in this quarter—Mrs: Ford plays very well on the forte-piano, and sings—It was the first time I had enjoyed the pleasure of hearing ladies music since I left Washington——Miss Morton favoured us with the Song Al—as he’s no more, which I recognized as an old acquaintance.
You have seen I suppose in the newspapers that Captain D. Sargent has had the misfortune of losing his wife.—She died last Saturday, at Wrentham, about 20 miles from Boston—Her disorder I hear, was a consumption—She has left a child about 6 months old.
Citizen Jerome, or Prince Jerome, for it does not seem to be fully ascertained, which of these titles properly belongs to him, has arrived in Boston, and been there several days—I have not been there since the day of his arrival, nor have I heard what reception he has met with.
I have read Otis’s Eulogy upon Genl: Hamilton; in which he has handled the subject as well as its difficulties permitted—Coll: Burr it appears has left New-York, and is gone Southward, how far, we know not.
We have had two or three very warm days; but the weather has again become quite cool—The Season continues remarkably healthy.—Mrs: Beale is recovering rapidly—Her daughter is not yet married.
Adieu my dearest friend—I long to see you, as Juliet says, evry day in the hour.—If we were to live much longer apart I am sure I should be sick.
